Citation Nr: 1209619	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-31 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to include as due to the service-connected mechanical low back pain. 

2.  Entitlement to service connection for a stomach disorder, to include chronic constipation and rectal bleeding, and to include as due to the medications taken for the service-connected mechanical low back pain (previously claimed as hyperglycemia and ulcer). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to September 1989. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs Regional Office in Houston, Texas.  

The Veteran testified before the undersigned in a videoconference Board hearing in July 2009.  A transcript of the hearing is associated with the claims file.

In August 2009, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

Following the Board's Remand, a March 2010 rating decision granted service connection for the Veteran's depression.  The claim of entitlement to service connection for an acquired psychiatric disorder claim was previously on appeal before the Board in August 2009.  The RO assigned an initial disability rating of 30 percent for the depression, effective August 16, 2004.  The Veteran did not appeal either the initial disability rating or effective date assigned for his acquired psychiatric disorder.  Therefore, that claim has been resolved, and is no longer before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2011).

The issue of entitlement to service connection for a neck disorder, claimed as due to the service-connected mechanical low back pain, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his stomach disorder, to include chronic constipation and rectal bleeding, is aggravated by the medications required for his service-connected mechanical low back pain. 


CONCLUSION OF LAW

The Veteran's stomach disorder, to include chronic constipation and rectal bleeding, is proximately due to or the result of his service-connected mechanical low back pain.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2011)), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the issue of the grant of service connection for the stomach disorder, no further discussion of the VCAA is necessary.  Any notice deficiency, per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), constitutes harmless error (see Bernard v. Brown, 4 Vet. App. 384, 394   (1993)), as Section 5103(a) notice provisions have been satisfied.  If the Veteran so chooses, he will have an opportunity to initiate the appellate process again should he disagree with the disability rating or effective date assigned to the award.  Then, more detailed obligations will arise, the requirements of which are set forth in Sections 7105(c) and 5103A.  Dingess, 19 Vet. App. at 489. 

Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from a disorder resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval or air military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303 , 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the military service, establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d). 

In regard to the first requirement of service connection, the Veteran has a current diagnosis of a stomach disorder.  Specifically, at his May 2011 VA examination, the VA examiner, following a physical examination of the Veteran, diagnosed the Veteran with chronic constipation.  Additionally, after filing his service connection claim in August 2004, the Veteran was diagnosed with gastrointestinal bleeding (GI bleed) in September 2004 by his private physician.  Thus, the Veteran has a current diagnosis of a stomach disorder.

The Veteran's service treatment records (STRs) are silent for complaints or findings of a stomach disorder.  Likewise, the Veteran does not claim that his stomach disorder is directly due to his active military service.  Instead, the Veteran asserts that the medications required for his service-connected mechanical low back pain cause or aggravate his stomach disorder. 

A disorder that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Board notes that secondary service connection on the basis of aggravation is also permitted under 38 C.F.R. § 3.310, and compensation is payable for the degree of aggravation of a non-service-connected disorder caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

In November 2004, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed stomach disorder.  The November 2004 VA examiner diagnosed hyperglycemia, but did not address the etiology of the disorder.  In June 2006, the VA examiner submitted an addendum opinion to the November 2004 examination, which stated, "The assessment of hypoglycemia on the original examination is less likely than not to be associated with medications that the Veteran was taking for his back disability."  The June 2006 examiner, however, did not provide a rationale for such opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).   Thus, the Board found that the June 2006 VA medical addendum opinion to the November 2004 VA examination was inadequate.  In August 2009, the Board remanded the claim for another VA examination to be obtained.

In November 2009, the Veteran was afforded another VA examination.  Following a physical examination of the Veteran and a review of the claims file, the examiner determined that the Veteran had chronic constipation.  However, the examiner did not provide an opinion regarding the etiology of this constipation.  In February 2010, the November 2009 examiner provided an addendum medical opinion.  The examiner concluded that he could not "based on the history and physical exam" determine that the Veteran had a current stomach disorder "without speculation."  The examiner stated that the Veteran should be evaluated by a gastroenterologist.  

In July 2010, the Veteran was afforded another VA examination to determine the nature and etiology of his stomach disorder.  The examiner did not provide any diagnoses, and instead recommended an esophagogastroduodenoscopy (EGD) and colonscopy for the Veteran.

In May 2011, the Veteran was afforded another VA examination.  Following a physical examination of the Veteran, the examiner diagnosed the Veteran with pyrosis and chronic constipation.  The examiner then determined that the Veteran's chronic constipation was due to the medications taken for the treatment of his service-connected low back disability.  The examiner reasoned that the Veteran had a long history of the use of pain medications and muscle relaxers for the treatment of his service-connected low back disability, and constipation is a common complication from these medications.  The examiner also concluded that the Veteran's September 2004 GI bleed (manifested during his appeal) was related to the medications required for the treatment of his service-connected low back disability.  The examiner reasoned that long-term use of a non-steroidal anti-inflammatory drug (NSAID) is a recognized risk factor for such GI bleeds.

There are no negative nexus opinions of record regarding the Veteran's chronic constipation and GI bleed.  Further, the lay statements of record support this medical opinion.  At his Board hearing, the Veteran testified that his stomach problems started around the same time that he was prescribed certain medications for his service-connected low back disability.  The Board finds the Veteran's lay statements to be competent, credible, and supported by the evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Therefore, the positive evidence of record, combined with the Veteran's lay statements regarding the reported onset of his current stomach disorder, persuades the Board that the Veteran's current stomach disorder, to include chronic constipation and rectal bleeding, is related to his already service-connected mechanical low back pain.  As such, the service connection claim is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

CONTINUED ON NEXT PAGE...


ORDER

Entitlement to service connection for a stomach disorder, to include chronic constipation and rectal bleeding, is granted.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the neck disorder claim can be properly adjudicated.  

This claim was initially remanded by the Board in August 2009.  Upon review of the claims file, the Board finds that the development directed by the Board in that Remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Specifically, the Board remanded this claim for a VA examination and medical opinion to be obtained.  The Veteran was afforded a VA spine examination in November 2009.  X-rays of the cervical spine were not obtained at the examination.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner concluded that he could "only speculate it is less likely that the [Veteran's] cervical spine resulted from the service-connected mechanical low back pains without any X-ray evidence."  The examination notes that X-rays of the cervical spine were ordered.  However, these X-rays, and an addendum medical opinion (following the review of these X-rays), are not currently in the claims file.  Likewise, there is no indication that the examiner reviewed the claims folder in conjunction with the examination.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  Thus, the Board finds this examination to be inadequate.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Here, the examiner stated that he required X-rays of the cervical spine in order to provide an informed opinion, and these X-rays were not obtained.  Therefore, for the reasons discussed above, the Board finds that another VA examination is necessary before decisions on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA medical examination to determine the nature and etiology of his claimed neck disorder.  It is imperative that the claims folder by reviewed in conjunction with the examination. 

During the examination, the Veteran must be scheduled for X-rays of his cervical spine and such report must be associated with the claims folder.

After the X-rays are associated with the claims file, the examiner should opine as to the following: 

a)  Please identify all disabilities associated with the neck/cervical spine;  

b)  whether it is at least as likely as not (a 50% or higher degree of probability) that any disability of the neck/cervical spine is proximately due to a service-connected disability, to include service-connected mechanical low back pain;

c)  whether it is at least as likely as not (a 50% or higher degree of probability) that any disability of the neck/cervical spine is aggravated by a service-connected disability, to include service-connected mechanical low back pain.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and provide an explanation as to why an opinion is not possible. 

2.  After completing the above development, the RO should readjudicate the claim on appeal, considering any new evidence secured.  If the disposition remains unfavorable, the RO should furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them the applicable opportunity to respond. Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

CONTINUED ON NEXT PAGE...


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002). 



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


